Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-61 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I (i.e. A = N) in the reply filed on 08/12/2021 is acknowledged.  Since the conditions of rejoinder are met, the Restriction Requirement between Group I and Group III is withdrawn.

Ex Parte Quayle
3.	This application is in condition for allowance except for the following formal matters: Applicants did not delete non-elected invention and non-elected subject matter from the claims.  In order to overcome this issue, applicants have to delete the non-elected invention of Group II (i.e. CRA) from the claims.   
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statement, filed on 08/12/2021, 03/16/2021 and 04/13/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
	
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Kahsay Habte/
Primary Examiner, Art Unit 1624



August 17, 2021